DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-14 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a light emitting device having all limitations of the claims, specifically including but not limited to “such that a lateral extent of the light emitting diodes decreases with increasing vertical distance from a top surface of the light emitting diodes towards the frontside of the backplane” of Claim 1, “the positive photoresist layer comprises tapered encirclement portions that laterally encircle and contact a respective one of the light emitting diodes and include a respective set of inner sidewalls and a respective set of outer sidewalls, wherein a lateral spacing between each of the inner sidewalls and a most proximal one of the outer sidewalls decreases to zero with an increase in a vertical distance from the backplane” of Claim 21, “and a subset of the light emitting diodes comprise a respective n-doped compound semiconductor substrate layer having a horizontal cross-sectional area that strictly increases with a distance from the frontside of the backplane” of Claim 22, and “the conductive adhesion layer comprises an array of openings, wherein each light emitting diode among the array of light emitting diodes extends through a respective opening within the array of openings; and the conductive adhesion layer does not contact any top surface of the light emitting diode” of Claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891